Exhibit 3.2 FEDERAL MHC SUBSIDIARY HOLDING COMPANY BYLAWS OF BENEFICIAL MUTUAL BANCORP, INC. ARTICLE I - Home Office The home office of Beneficial Mutual Bancorp, Inc., a federal mutual holding company subsidiary holding company (the “Company”) shall be located at 510 Walnut Street, Philadelphia, Pennsylvania 19106. ARTICLE II –Stockholder Provisions Section 1.Place of Meetings.All annual and special meetings of the stockholders shall be held at the home office of the Company or at such other convenient place as the board of directors may determine. Section 2.Annual Meeting.A meeting of the stockholders of the Company for the election of directors and for the transaction of any other business of the Company shall be held annually within 150 days after the end of the Company’s fiscal year on a date and time determined by the board of directors; provided, however, that the annual meeting of shareholders for the fiscal year ended December 31, 2007 shall be held no later than August 31, 2008 on such date as the board of directors may determine. Section 3Special Meetings.Special meetings of the stockholders for any purpose or purposes, unless otherwise prescribed by the regulations of the Office of Thrift Supervision (“Office”), may be called at any time by the president or by action of a majority of the board of directors and shall be called by the president, or the secretary upon the written request of the holders of not less than one-tenth of all of the outstanding capital stock of the Company.Such written request shall state the purpose or purposes of the meeting and shall be delivered to the home office of the Company addressed to the president or the secretary. Section 4.Conduct of Meetings. Annual and special meetings shall be conducted in accordance with the most current edition of Robert’s Rule of Order unless otherwise prescribed by regulations of the Office or these bylaws or the board of directors adopts another written procedure for the conduct of meetings.The board of directors shall designate the president to preside at such meetings.In the event the president is not present, the board of directors shall designate the chairman of the executive committee to preside at such meeting. Section 5.Notice of Meetings.Written notice stating the place, day, and hour of the meeting and the purpose(s) for which the meeting is called shall be delivered not fewer than 20 nor more than 50 days before the date of the meeting, either personally or by mail, by or at the direction of the president or the secretary, or the directors calling the meeting, to each stockholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the mail, addressed to the stockholder at the address as it appears on the stock transfer books or records of the Company as of the record date prescribed in Section 6 of this Article II with postage prepaid.When any stockholders’ meeting, either annual or special, is adjourned for 30 days or more, notice of the adjourned meeting shall be given as in the case of an original meeting.It shall not be necessary to give any notice of the time and place of any meeting adjourned for less than 30 days or of the business to be transacted at the meeting, other than an announcement at the meeting at which such adjournment is taken. Section 6.Fixing of Record Date.For the purpose of determining stockholders entitled to notice of or to vote at any meeting of stockholders or any adjournment, or stockholders entitled to receive payment of any dividend, or in order to make a determination of stockholders for any other proper purpose, the board of directors shall fix in advance a date as the record date for any such determination of stockholders.Such date in any case shall be not more than 60 days and, in case of a meeting of stockholders, not fewer than 10 days prior to the date on which the particular action, requiring such determination of stockholders, is to be taken.When a determination of stockholders entitled to vote at any meeting of stockholders has been made as provided in this section, such determination shall apply to any adjournment. 1 Section 7.Voting List.At least 20 days before each meeting of the stockholders, the officer or agent having charge of the stock transfer books for shares of the Company shall make a complete list of the stockholders of record entitled to vote at such meeting, or any adjournment thereof, arranged in alphabetical order, with the address and the number of shares held by each.This list of stockholders shall be kept on file at the home office of the Company and shall be subject to inspection by any stockholder of record or the stockholder’s agent at any time during usual business hours for a period of 20 days prior to such meeting.Such list shall also be produced and kept open at the time and place of the meeting and shall be subject to inspection by any stockholder of record or any stockholder’s agent during the entire time of the meeting.The original stock transfer book shall constitute prima facie evidence of the stockholders entitled to examine such list or transfer books or to vote at any meeting of stockholders.In lieu of making the stockholder list available for inspection by stockholders as provided in the preceding paragraph, the board of directors may elect to follow the procedures prescribed in § 552.6(d) of the Office’s regulations as now or hereafter in effect. Section 8.Quorum.A majority of the outstanding shares of the Company entitled to vote, represented in person or by proxy, shall constitute a quorum at a meeting of stockholders.If less than a majority of the outstanding shares is represented at a meeting, a majority of the shares so represented may adjourn the meeting from time to time without further notice.At such adjourned meeting at which a quorum shall be present or represented, anybusiness may be transacted which might have been transacted at the meeting or originally notified.The stockholders present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of enough stockholders to constitute less than a quorum.If a quorum is present, the affirmative vote of the majority of the shares represented at the meeting and entitled to vote on the subject matter shall be the act of the stockholders, unless the vote of a greater number of stockholders voting together or voting by classes is required by law or the charter.Directors, however, are elected by a plurality of the votes cast at an election of directors. Section 9.Proxies.At all meetings of stockholders, a stockholder, may vote by proxy executed in writing by the stockholder or by his or her duly authorized attorney in fact.Proxies may be given telephonically or electronically as long as the holder uses a procedure for verifying the identity of the stockholder.Proxies solicited on behalf of the management shall be voted as directed by the stockholder or, in the absence of such direction, as determined by a majority of the board of directors.No proxy shall be valid more than eleven months from the date of its execution except for a proxy coupled with an interest. Section 10.Voting of Shares in the Name of Two or More Persons.When ownership stands in the name of two or more persons, in the absence of written directions to the Company to the contrary, at any meeting of the stockholders of the Company any one or more of such stockholders may cast, in person or by proxy, all votes to which such ownership is entitled.In the event an attempt is made to cast conflicting votes, in person or by proxy, by the several persons in whose names shares of stock stand, the vote or votes to which those persons are entitled shall be cast as directed by a majority of those holding such and present in person or by proxy at such meeting, but no votes shall be cast for such stock if a majority cannot agree. Section 11.Voting of Shares by Certain Holders.Shares standing in the name of another corporation may be voted by any officer, agent, or proxy as the bylaws of such corporation may prescribe, or, in the absence of such provision, as the board of directors of such corporation may determine.Shares held by an administrator, executor, guardian, or conservator may be voted by him or her, either in person or by proxy, without a transfer of such shares into his or her name.Shares standing in the name of a trustee may be voted by him or her, either in person or by proxy, but no trustee shall be entitled to vote shares held by him or her without a transfer of such shares into his or her name.Shares held in trust in an IRA or Keogh Account, however, may be voted by the Company if no other instructions are received.Shares standing in the name of a receiver may be voted by such receiver, and shares held by or under the control of a receiver may be voted by such receiver without the transfer into his or her name if authority to do so is contained in an appropriate order of the court or other public authority by which such receiver was appointed.A stockholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred.Neither treasury shares of its own stock held by the Company nor shares held by another corporation, if a majority of the shares entitled to vote for the election of directors of such other corporation are held by the Company, shall be voted at any meeting or counted in determining the total number of outstanding shares at any given time for purposes of any meeting. 2 Section 12.No Cumulative Voting.Each holder of shares of common stock shall be entitled to one vote for each share held by such holder.No holder of such shares shall be entitled to cumulative voting for any purpose. Section 13.Inspectors of Election.In advance of any meeting of stockholders, the board of directors may appoint any person other than nominees for office as inspectors of election to act at such meeting or any adjournment.The number of inspectors shall be either one or three.Any such appointment shall not be altered at the meeting.If inspectors of election are not so appointed, the president may, or on the request of not fewer than 10 percent of the votes represented at the meeting shall, make such appointment at the meeting.If appointed at the meeting, the majority of the votes present shall determine whether one or three inspectors are to be appointed.In case any person appointed as inspector fails to appear or fails or refuses to act, the vacancy may be filled by appointment by the board of directors in advance of the meeting or at the meeting by the president.Unless otherwise prescribed by regulations of the Office, the duties of such inspectors shall include:determining the number of shares and the voting power of each share, the shares represented at the meeting, the existence of a quorum, and the authenticity, validity and effect of proxies; receiving votes, ballots, or consents; hearing and determining all challenges and questions in any way arising in connection with the rights to vote; counting and tabulating all votes or consents; determining the result; and such acts as may be proper to conduct the election or vote with fairness to all stockholders. Section 14.Nominating Committee.The board of directors shall act as the nominating committee for selecting the management nominees for election as directors and shall select nominees based upon recommendations from the Corporate Governance Committee.Except in the case of a nominee substituted as a result of the death or other incapacity of a management nominee, the nominating committee shall deliver written nominations to the secretary at least 20 days prior to the date of the annual meeting.Upon delivery, such nominations shall be posted in a conspicuous place in each office of the Company.No nominations for directors except those made by the nominating committee shall be voted upon at the annual meeting unless other nominations by stockholders are made in writing and delivered to the secretary of the Company at least 30 days prior to the date of the annual meeting; provided however that in the event that less than 40 days notice or prior public disclosure of the date of the meeting is given or made to shareholders, notice by the shareholder must be received not later than the close of business on the 10th day following the day on which notice of the date of the annual meeting was mailed or such public disclosure was made.Upon delivery, such nominations shall be posted in a conspicuous place in each office of the Company.Ballots bearing the names of all persons nominated by the nominating committee and by stockholders shall be provided for use at the annual meeting.However, if the nominating committee shall fail or refuse to act at least 20 days prior to the annual meeting, nominations for directors may be made at the annual meeting by any stockholder entitled to vote and shall be voted upon. Section 15.New Business.Any new business to be taken up at the annual meeting shall be stated in writing and filed with the secretary of the Company at least 30 days before the date of the annual meeting; provided, however, that in the event that less than 40 days notice or prior public disclosure of the date of the meeting is given or made to shareholders, notice the shareholder must be received not later than the close of business on the 10th day following the day on which notice of the date of the annual meeting was mailed or such public disclosure was made, and all business so stated, proposed, and filed shall be considered at the annual meeting; but no other proposal shall be acted upon at the annual meeting.Any stockholder may make any other proposal at the annual meeting and the same may be discussed and considered, but unless stated in writing and filed with the secretary at least 30 days before the meeting, such proposal shall be laid over for action at an adjourned, special, or annual meeting of stockholders taking place 30 days or more thereafter.A shareholder’s notice to the secretary shall set forth as to each matter the shareholder proposed to bring before the annual meeting (a) a brief description of the proposal desired to be brought before the annual meeting and (b) the name and address of such shareholder and the class and number of shares of the Subsidiary Holding Company which are owned of record or beneficially by such shareholder.This provision shall not prevent the consideration and approval or disapproval at the annual meeting of reports of officers, directors, and committees; but in connection with such reports, no new business shall be acted upon at such annual meting unless stated and field as herein provided. 3 Section 16.Informal Action by a Stockholder.Any action required to be taken at a meeting of the stockholders, or any other action which may be taken at a meeting of the stockholders, may be taken without a meeting if consent in writing, setting forth the action so taken, shall be given by the stockholders entitled to vote with respect to the subject matter. ARTICLE III - Board of Directors Section 1.General Powers.The business and affairs of the Company shall be under the direction of its board of directors.The board of directors shall annually elect a president from among its members, who shall also be chairman of the board of directors, and shall designate, when present, the president to preside at its meetings.When the president is not present the chairman of the executive committee shall preside over the meetings of the board of directors.The presiding officer shall decide all questions of order and shall have the same voting rights as other members.The decision of the presiding officer on all such questions shall be final, unless an appeal therefrom to the board of directors be made by two members of the board of directors in which case the votes of at least two-thirds of those present shall be required to override the decision of the presiding officer. Section 2.Number and
